PER CURIAM.
Devin Robinson appeals an order finding that he violated his probation and imposing a prison sentence. We affirm the violation of probation. However, the affir-mance is without prejudice to the defendant filing an appropriate Rule 3.800 motion to correct the written sentence. The record demonstrates that defense counsel did bring the correct credit time to the court’s attention, and the court orally awarded the proper credit. The written order does not reflect this award.
Affirmed without prejudice.